Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) filed 6/2/21 and amendment filed on 5/26/21.  As directed by the amendment, claims 1, 6, 9, 18-19 have been amended, claims 2-5, 7-8, 17, and 20 have been canceled, and no claims have been added. Thus, claims 1, 6, 9-16, 18-19, and 21-25 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/21 has been entered.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
5.	Claims 1, 6, 9-16, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al (2014/0283828) in view of White et al (2016/0193438), and further in view of Sato et al (4,686,974).
	Regarding claim 1, Acker discloses a high flow therapy system for delivering respiratory gas to an airway of a patient (Fig. 2, devices 200; [0069] discloses flow rates of at least 10 L/min, which is considered high flow), the high flow therapy system comprising: a respiratory interface ([0014] discloses a nasal cannula); a delivery circuit for delivering the respiratory gas to the airway of the patient via the respiratory interface (Fig. 2, limbs 231, 233, and 235 form a delivery circuit); a microprocessor configured to control a flow rate of the respiratory gas (Fig. 2, CPU 215; see [0061]); and at least one valve assembly adapted to affect the flow rate of the respiratory gas (Fig. 2, flow sensors 221, 223, 225, valves 207, 209, 210, injector module 229, and all connected flow paths are considered a “valve assembly”), the at least one valve assembly comprising a gas inlet (Fig. 2, gas source 203 is connected to an inlet where the flow path branches into three passageways), a gas outlet (Fig. 2, the outlet from the injector module 229), a first proportional valve (Fig. 2, proportional valve 207), and a second proportional valve (Fig. 2, valve 209 is depicted as being a binary valve.  However, 
Acker does not disclose a humidification area configured for humidifying respiratory gas delivered to the airway of the patient.
However, White teaches a respiratory device for providing therapeutic gas to a patient wherein the device has a humidification area configured to humidify the gas before it is delivered to the airway of the patient (Fig. 70A, humidifier 12 with heater plate 70).  Additionally, the delivery conduit has a heated wire within it to maintain the gas at the desired temperature ([0494]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Acker to have a humidification area and a heating wire within its delivery conduit as taught by White in order to make the respiratory gas more comfortable for the user by having an appropriate humidify level and temperature.
The modified device of Acker does not explicitly have the patient interface as a non-sealing interface (although [0014] of Acker discloses use of a nasal cannula, which is traditionally a non-sealing interface).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the patient interface of the modified device of Acker to be non-sealing as taught by Sato in order to prevent irritation or discomfort caused by contact between the patient interface and the nostrils of the patient.
	Regarding claim 6, the modified device of Acker has the at least one valve assembly further comprising a regulator configured to reduce a pressure of gas received from a first source to a predetermined pressure and provide the gas to the first and second proportional valves (Acker, [0067], discloses use of a variable pressure regulator placed upstream of the valves).
	Regarding claim 9, the modified device of Acker has the at least one valve assembly comprising a flow sensor coupled between the gas outlet ad the first and second proportional valves (Acker, [0059], discloses placing a flow sensor downstream of the convergence of the parallel flow paths).
	Regarding claim 10, the modified device of Acker has the at least one valve assembly comprising a manifold (Acker, [0042], discloses the use of a delivery manifold).
	Regarding claim 11, the modified device of Acker has at least one of the regulator, the first and second proportional valves, and a flow sensor is coupled with the 
	Regarding claim 12, the modified device of Acker has the delivery circuit comprising a heated delivery conduit for minimizing condensation of humidified respiratory gas (White, [0494], discloses use of a heating wire within the delivery conduit).
	Regarding claim 13, the modified device of Acker has a ventilator (Acker, Fig. 2, ventilator 237), but does not disclose the type of driver of the gas exiting the ventilator.
	However, White additionally teaches that gas flow in the device is provided by a blower operated by a controller ([0258]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the ventilator of the modified device of Acker to have a blower for driving to flow of gas as taught by White, as such a modification is the substitution of one known mechanism for driving a gas (i.e. the blower of White) for another known mechanism for driving a gas (i.e. the undisclosed mechanism of Acker) with the predictable result of providing a respiratory flow of gas to a patient.
	Regarding claim 14, the modified device of Acker has the non-sealing respiratory interface is sensing-enabled (Sato, Fig. 1, respiration sensor 15).
	Regarding claim 15, the modified device of Acker has the microprocessor as configured to control at least one of the temperature of the gas, the humidity of the gas, the mixture of the gas, and the volume of gas delivered to the patient (Acker, [0061]; White [0493]).

	Regarding claim 18, the modified device of Acker has the valve assembly having a mixing area for mixing the first gas and the second gas (Acker, Fig. 2, injector module 229).
	Regarding claim 19, Acker discloses a high flow therapy system for delivering respiratory gas to an airway of a patient (Fig. 2, devices 200; [0069] discloses flow rates of at least 10 L/min, which is considered high flow), the high flow therapy system comprising: a respiratory interface ([0014] discloses a nasal cannula); a delivery circuit for delivering the respiratory gas to the airway of the patient via the respiratory interface (Fig. 2, limbs 231, 233, and 235 form a delivery circuit); a microprocessor configured to control a flow rate of the respiratory gas (Fig. 2, CPU 215; see [0061]); and a first valve assembly that is adapted to affect the flow rate of the respiratory gas (Fig. 2, flow sensors 221, 223, 225, valves 207, 209, 210, injector module 229, and all connected flow paths are considered a “valve assembly”), wherein the valve assembly comprises a   gas inlet (Fig. 2, gas source 203 is connected to an inlet where the flow path branches into three passageways), a gas outlet (Fig. 2, the outlet from the injector module 229), a first proportional valve (Fig. 2, proportional valve 207), and a second proportional valve (Fig. 2, valve 209 is depicted as being a binary valve.  However, [0059] discloses that multiple proportional valves can be placed in parallel.  [0063]-[0066] additionally provides other valve configurations that result in at least two proportional valves being 
	Acker is silent as to the inner construction of the ventilator 237, whereby it does not disclose a second valve assembly with a similar two proportional valves in parallel structure.
	However, Acker teaches that use of such a valve configuration results in fast response time and precision to flow control of the delivered gas. This advantage would be equally applicable to controlling the flow of gas from the ventilator side of the device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilator of the device of Acker to have a second valve assembly comprising a gas inlet, a gas outlet, a first proportional valve, and a second proportional valve such that the valves are coupled in parallel and have different flow rates as taught by Acker in order to give the ventilator greater precision and response time in providing its respiratory gas to the injector module where it will be mixed with the gas exiting the first set of proportional valves.
The modified device of Acker does not have a humidification area configured for humidifying respiratory gas delivered to the airway of the patient.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Acker to have a humidification area and a heating wire within its delivery conduit as taught by White in order to make the respiratory gas more comfortable for the user by having an appropriate humidify level and temperature.
The modified device of Acker does not explicitly have the patient interface as a non-sealing interface (although [0014] of Acker discloses use of a nasal cannula, which is traditionally a non-sealing interface).
However, Sato teaches use of open type (i.e. non-sealed) nostril tubes for delivering gas to help prevent irritation or discomfort caused by contact between the patient interface and the nostrils of the patient (Col. 1, ln. 32-45).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the patient interface of the modified device of Acker to be non-sealing as taught by Sato in order to prevent irritation or discomfort caused by contact between the patient interface and the nostrils of the patient.
	Regarding claim 21, the modified device of Aker has the delivery circuit comprising a heated wire disposed internal to the heated conduit to control at least one 
	Regarding claim 22, the modified device of Aker has the delivery circuit further comprising at least one temperature sensor internal to the delivery circuit that is configured to provide temperature feedback to the microprocessor for controlling the heated wire (White, [0512]).
6.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of White and Sato, as applied to claim 1 above, and further in view of McAuley et al (9,205,215)
Regarding claim 23, the modified device of White has the delivery circuit comprising a pressure sensor (Fig. 1, pressure sensor 25).
	The modified device of White does not have a sensing conduit and a sensor port, the sensing conduit as internal to the delivery circuit and configured to pneumatically connect the non-sealing respiratory interface to the sensor port of the delivery circuit.
	However, McAuley teaches a nasal cannula device having a delivery circuit connected to a gas source, wherein the delivery circuit has a sensing conduit and a sensor port within the delivery circuit (Fig. 2A, sensing conduit 4b leads to a pressure sensor 3000), wherein the sensing conduit is configured to pneumatically connect the non-sealing respiratory interface to the sensor portion of the delivery circuit (Fig. 2A, conduit 4b pneumatically connects the sensing port to the delivery circuit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure sensor of the modified device of White with the sensing conduit and pressure sensor internal to the 
	Regarding claim 24, the modified device of White has the non-sealing respiratory interface comprises a nasal cannula portion (White, Fig. 70A, nasal prongs 18) and first and second conduits (McAuley, Fig. 2A, section 13 serves as a first conduit and section 12 serves as a second conduit), the first and second conduits pneumatically coupled to the sensing conduit and to the nasal portion (McAuley, Fig. 2A, sections 12 and 13 are pneumatically coupled to the sensing conduit 4b and the nasal prongs), the nasal portion configured to enter the nasal passages of the patient (White, Fig. 70A, nasal prongs 18 are configured to enter the nasal passages of the patient).
	Regarding claim 25, the modified device of White has the non-sealing respiratory interface further comprising third and fourth conduits for providing the respiratory gas to the nasal cannula portion (McAuley, Fig. 2A, the depicted elbow portion serves as a third conduit and conduit 5 serves as a 5 potion, both of which help provide respiratory gas to the nasal prongs).
Response to Arguments
7.	Applicant’s arguments filed 5/26/21 on Page 7 with respect to claims 1 and 19 and regarding none of the prior art disclosing the at least one valve assembly having first and second proportional valves in parallel and located between a gas inlet and a 
Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785